                                   DISTRICT JUDGE'S CIVIL MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
 U.S. Senior United States District Judge: David G.                Date: July 29, 2019
 Campbell
 Case Number: CV-18-00621-PHX-DGC
 Satanic Temple et al v. Scottsdale, City of et al

 APPEARANCES: Plaintiff(s) Counsel                                Defendant(s) Counsel
              Matthew A. Kezhaya                                  Scot L. Claus
              Stuart Patrick deHaan                               Holly Marie Zoe
                                                                  Vail Choji Bryant Cloar

 TELEPHONIC CONFERENCE:

The Court sets a 2-day bench trial for December 16, 2019 at 9:00 a.m. in Courtroom 603. A Final
Pretrial Conference is set for December 6, 2019 at 3:00 p.m. in Courtroom 603. Each party is permitted
5½ hours of trial time.

Plaintiffs have until August 12, 2019 to comply with Rule 17(a)(3). Rather than amend the Complaint,
Plaintiffs shall file a short memorandum with the Court that explains what their intent is with respect to
having the real party in interest appear in the case. A Telephonic Conference is set for August 15, 2019
at 3:00 p.m. to discuss whether briefing will be necessary in light of the August 12 filing. The parties
shall provide a call-in number to the Court by noon on August 14, 2019.



 Deputy Clerk: Christine Boucher
 Court Reporter: Patricia Lyons                                                     Start: 3:35 p.m.
                                                                                    Stop: 4:38 p.m.
